                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JIMMY BOYD,                                     )
 #K68647,                                        )
                                                 )
                Plaintiff,                       )
                                                 )
 vs.                                             )   &DVH1RíFY–01055íNJR
                                                 )
 LT. SHEFFLER,                                   )
 K. SMITH,                                       )
 LT. DURELL,                                     )
 MAJORY CRARY,                                   )
 TARA GOINS,                                     )
 ACTING DIRECTOR BALDWIN,                        )
 TRAVIS BAYLOR,                                  )
 HARRY ALLARD, and                               )
 DANIEL LYNN,                                    )
                                                 )
                Defendants.                      )

                             MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Plaintiff Jimmy Boyd, an inmate of the Illinois Department of Corrections (“IDOC”) who

is currently incarcerated at Centralia Correctional Center (“Centralia”), brings this civil action

pursuant to 42 U.S.C. § 1983 for violations of his constitutional rights while he was at Western

Illinois Correctional Center (“Western”) and Shawnee Correctional Center (“Shawnee”). Boyd

claims that he has been retaliated against at both facilities. He seeks a preliminary injunction and

monetary damages.

       The Court must review the Complaint pursuant to 28 U.S.C. § 1915A. Under Section

1915A, any portion of a complaint that is legally frivolous, malicious, fails to state a claim upon

which relief may be granted, or requests money damages from a defendant who by law is immune

from such relief must be dismissed. 28 U.S.C. § 1915A(b). At this juncture, the factual allegations



                                                 1
of the pro se complaint are to be liberally construed. Rodriguez v. Plymouth Ambulance Serv., 577

F.3d 816, 821 (7th Cir. 2009). The Court must also consider whether any claims are improperly

joined and subject to severance or dismissal. See George v. Smith, 507 F.3d 605, 607 (7th Cir.

2007).

                                         THE COMPLAINT

         In the Complaint, Boyd alleges the following: While at Western he was retaliated against

by Defendants for filing grievances and a habeas corpus petition. (Doc. 1, pp. 4-5). On February

13, 2018, Sheffler escorted Boyd from the health care unit to the segregation unit, without allowing

medical staff to first provide him treatment. (Id. at p. 5). Boyd was placed in segregation based on

a falsified disciplinary ticket, charging him with the possession of a razor blade, which was placed

in his pants by Smith. (Id. at p. 6). Boyd claims that Sheffler and Smith committed these acts in

order to confiscate his legal documents and prevent him from filing grievances. (Id.). While in

segregation, his requests for medical attention were ignored by Smith, Durell, and Crary. (Id. at

p. 9).

         Boyd filed an emergency grievance regarding the retaliatory conduct, and the grievance

was expedited by the chief administrative officer. (Id. at p. 6). Goins delayed the process by 32

days, however, and determined that the grievance was moot because the adjustment committee

had expunged the disciplinary ticket. (Id.). He also filed a grievance regarding his lack of medical

treatment, but Goins ignored and deliberately failed to address his medical issues. (Id. at p. 9).

         Sheffler, Smith, Crary, and Durell are in possession of his legal documents and have

frustrated the process of his federal habeas corpus case to the point that it has been dismissed. (Id.

at p. 7).

         At some point Boyd was transferred to Shawnee. At Shawnee, Allard and Lynn retaliated



                                                  2
against him by ignoring his emergency grievances. Boyd was given a job assignment, but due to

false allegations, he was removed from the assignment. (Id. at p. 8).

                                   PRELIMINARY DISMISSALS

       Boyd claims that Baylor, a member of the Administrative Review Board, and Baldwin,

IDOC’s Acting Director, deliberately failed “to curb and/or correct the retaliatory actions being

taken against” him. (Doc. 1, p. 10). Section 1983 liability, however, requires personal

responsibility for the deprivation of a constitutional right. A defendant cannot be liable solely

because he has a supervisory role or because he processed or reviewed a grievance. See Sanville

v. McCaughtry, 266 F.3d 724, 740 (7th Cir. 2001); Owens v. Evans, 878 F.3d 559, 563 (7th Cir.

2017). Because Boyd does not allege any facts describing personal involvement in the

constitutional violates on the part of Baldwin and Baylor, these Defendants shall be dismissed.

                                           DISCUSSION

       Based on the allegations in the Complaint, the Court designates the following six Counts:

       Count 1:       First Amendment retaliation claim against Sheffler, Smith, Goins,
                      Crary, and Durell for retaliating against Boyd for filing a habeas
                      petition and inmate grievances.

       Count 2:       First Amendment access to courts claim against Sheffler, Smith,
                      Crary, and Durell for withholding Boyd’s legal documents causing
                      his federal habeas corpus petition to be dismissed.

       Count 3:       Fourteenth Amendment due process claim against Goins and Crary
                      for the mishandling of Boyd’s grievances.

       Count 4:       Eighth Amendment claim of deliberate indifference to a serious
                      medical need against Sheffler, Smith, Durell, Crary, and Goins for
                      ignoring Boyd’s requests for medical attention.

       Count 5:       First Amendment retaliation claim against Allard and Lynn for
                      failing to process Boyd’s emergency grievance.

       Count 6:       First Amendment and Fourteenth Amendment claim against Allard
                      and Lynn for the mishandling of Boyd’s grievance.


                                                 3
The parties and the Court will use this designation in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any other claim that is mentioned in the

Complaint but not addressed in this Order is considered dismissed without prejudice as

inadequately pled under Twombly. 1

                                                    SEVERANCE

         Rule 20 of the Federal Rules of Civil Procedure prohibits a plaintiff from asserting

unrelated claims against different defendants or sets of defendants in the same lawsuit. Under Rule

20, multiple defendants may not be joined in a single action unless the plaintiff asserts at least one

claim to relief against each respondent that arises out of the same transaction or occurrence or

series of transactions or occurrences and presents a question of law or fact common to all. George,

507 F.3d at 607; 3A Moore’s Federal Practice § 20.06, at 2036–45 (2d ed.1978). Rule 18 allows a

party to join unrelated claims against defendants in a lawsuit. Notably, however, this rule applies

only after the requirements for joinder of parties have been satisfied under Rule 20. Intercon

Research Ass’n, Ltd. v. Dresser Ind., Inc., 696 F.2d 53, 57 (7th Cir. 1983) (citing 7 Charles Alan

Wright et al., Federal Practice & Procedure).

         Here, Boyd claims that the unconstitutional conduct committed by staff at Western and

Shawnee were done in retaliation and that his grievances were mishandled at both facilities.

Despite these common claims, Boyd has brought two distinct groups of claims against different

defendants that arise from occurrences at two different facilities, and thus they cannot proceed

together in the same suit. Accordingly, the Court exercises its authority under Rule 21 and severs

the improperly joined claims. Boyd’s claims relating to conduct that occurred while he was at

Western, Counts 1-4, shall be severed into a separate action and transferred to the proper venue.


1
 See Bell Atlantic v. Twombly, 550 U.S. at 570. (an action fails to state a claim upon which relief can be granted if it
does not plead “enough facts to state a claim to relief that is plausible on its face”).

                                                           4
Counts 5-6, which occurred while he was at Shawnee, shall be addressed in this action and

reviewed pursuant to § 1915A.

                                          MERITS REVIEW

                                              Count 5

       To state a claim for retaliation under the First Amendment, a plaintiff must allege that a

“prison official retaliated against him for exercising a constitutionally protected right.” Pearson v.

Welborn, 471 F.3d 732, 738 (7th Cir. 2006). See also Antoine v. Ramos, 497 F. App’x 631, 634

(7th Cir. 2012).

       In the Complaint, Boyd alleges that Allard and Lynn retaliated against him by mishandling

of his grievances, (Doc. 1, p. 8), but does not provide any additional details regarding what type

of constitutionally protected right he was exercising or what motivated Defendants’ retaliatory

behavior. Boyd also claims that he lost his job assignment because false allegations were made

against him in further retaliation, (Id. at p. 8), but does not assert this claim against any defendant

from Shawnee. Therefore, he fails to state a claim for retaliation, and Count 5 will be dismissed.

                                              Count 6

       Boyd claims that Allard and Lynn ignored procedure when processing his emergency

grievance. (Doc. 1, p. 8). Inmates, however, do not have a constitutional right to an effective

grievance procedure. Antonelli v. Sheahan, 81 F.3d, 1422, 1430 (7th Cir. 1996). As such, the fact

that prison officials denied, mishandled, or refused to consider grievances or claims raised by

grievances “by persons who otherwise did not cause or participate in the underlying conduct states

no claim.” Owens v. Hinsley, 635 F.3d 950, 953 (7th Cir. 2011). While an inmate does have the

right to access to the courts to present his complaints, Boyd’s ability to commence this law suit

“indicates that the prison has not infringed his First Amendment right to petition the government



                                                  5
for redress of grievances.” Antonelli, 81 F.3d at 1430 (7th Cir. 1996) (citations omitted).

                                         LEAVE TO AMEND

       Because Counts 5 and 6 shall be dismissed, the Complaint does not survive preliminary

review. If he wishes to pursue his claims, Boyd must file an amended complaint describing how

each defendant, named as a party in the case caption, violated his rights. Boyd should keep in mind

that in Section 1983 actions there is no supervisory liability. To be held individually liable a

defendant must be “‘personally responsible for the deprivation of a constitutional right.’” Sanville,

266 F.3d at 740.

                                        INJUNCTIVE RELIEF

       In the Complaint, Boyd asks for a preliminary injunction against the prison officials to

enjoin them from further retaliation and to have them return all confiscated legal documents and

personal property. (Doc. 1, p. 11). His request for a preliminary injunction is rendered moot,

however, by his transfer from Western and Shawnee. As Boyd is now currently incarcerated at

Centralia, his request is denied. Higgason v. Farley, 83 F.3d 807, 811 (7th Cir. 1996) (a prisoner’s

request for injunctive relief is rendered moot by his transfer to another prison); Koger v. Bryan,

523 F.3d 789, 804 (7th Cir. 2008).

       Boyd also filed a Motion for a Temporary Restraining Order (“TRO”) asking the Court to

direct prison officials at Centralia to stop retaliating against him by refusing to e-file pleadings and

to provide him with court rulings. (Doc. 11, pp 1-2). He states that he has submitted to the Court

two requests for status, but has not received any responses. (Id. at p. 2). Although the motion is

titled “Petition for a Temporary Restraining Order,” in the motion Boyd also discusses the legal

standard for a preliminary injunction, and so the Court will treat the motion as a request for a TRO

and preliminary injunction.



                                                   6
       A TRO is an order issued without notice to the party to be enjoined, and it may last no

more than fourteen days. See FED. R. CIV. P. 65(b)(2). It may issue without notice only if “specific

facts in an affidavit or a verified complaint clearly show that immediate or irreparable injury, loss,

or damage will result to the movant before the adverse party can be heard in opposition.” FED. R.

CIV. P. 65(b)(1)(A). Such injunctive relief is also warranted “to prevent a substantial risk of serious

injury from ripening into actual harm.” Farmer v. Brennan, 511 U.S. 825, 845 (1994).

       To obtain preliminary injunctive relief, whether through a temporary restraining order or

preliminary injunction, a plaintiff must show that (1) his underlying case has a reasonable

likelihood of success on the merits; (2) no adequate remedy at law exists; and (3) he will suffer

irreparable harm without the injunction. Wood v. Buss, 496 F.3d 620, 622 (7th Cir. 2007). If he

shows those three factors, the court then balances the harm to each party and to the public interest

from granting or denying the injunction. Id.; Korte v. Sebelius, 735 F.3d 654, 665 (7th Cir. 2013).

A preliminary injunction is “an extraordinary remedy that may only be awarded upon a clear

showing that the plaintiff is entitled to such relief.” Winter v. Nat. Res. Def. Council, 555 U.S. 7,

22 (2008). Finally, “a preliminary injunction is appropriate only if it seeks relief of the same

character sought in the underlying suit, and deals with a matter presented in that underlying suit.”

Daniels v. Dumsdorff, No. 19-cv-00394, 2019 WL 3322344 at *1 (S.D. Ill. July 24, 2019) (quoting

Hallows v. Madison Cty. Jail, No. 18-cv-881-JPG, 2018 WL 2118082, at *6 (S.D. Ill. May 8,

2018) (internal citations omitted)); Devose v. Herrington, 42 F.3d 470, 471 (8th Cir. 1994).

       For the following reasons, the motion will be denied. First, the request for relief in the TRO

and preliminary injunction motion is outside the scope of Boyd’s Complaint. The motion alleges

claims of retaliation directed at staff from Centralia, who are not defendants in this case, while the

facts in the Complaint currently before the Court for review, allege retaliation and grievance



                                                  7
mishandling at Shawnee. The request for injunctive relief is not of the same character as the relief

sought in this case and deals with matters wholly outside of the allegations in the Complaint and,

as such, is not properly brought in this case. If Boyd wishes to pursue the unrelated claims against

Centralia staff, he must do so by filing a separate case under 42 U.S.C. § 1983.

       Second, the Court further notes that the request does not come close to meeting the standard

of immediate and irreparable harm, as the docket does not support the claim that he has been denied

access to the courts. Currently, the Court has received the following documents from Boyd: (1) the

Complaint; (2) Motion for Leave to Proceed in forma pauperis (“IFP Motion”); (3) two Motions

to Preserve Evidence; (4) Motion for Status; and (5) Motion for Temporary Restraining

2UGHUʊPRUHWKDQSDJHVRISOHDGLQJV since September 30, 2019. Boyd has paid his initial partial

filing fee of $73.01 indicating that he did receive the Court’s order granting his IFP Motion, and

he states that he did receive the Court’s Notice and Consent to Proceed before a Magistrate Judge

Jurisdiction form. (Doc. 11, p. 2). That would mean that the only document he has not received

from the Court is the order granting his motion for status, (Doc. 8), and the only document the

Court has not received from Boyd is his second motion for status. Not receiving one document

from the Court does not demonstrate irreparable harm for the purposes of emergency injunctive

relief or that he is being denied meaningful access to the courts. See United States v. Sykes, 614

F.3d 303, 311 (7th Cir. 2010) (finding no deprivation of court access when defendant filed three

motions to dismiss). For these reasons, the motion is denied.

                                MOTIONS TO PRESERVE EVIDENCE

       Boyd has filed two motions asking the Court to order staff at Centralia to preserve personal

property that the Centralia staff is attempting to send home or have destroyed. (Doc. 5, p. 2; Doc. 7,

p. 2). Because he states that this property was damaged by the officials at Western and is direct



                                                  8
evidence of his claim of retaliation, these motions shall be transferred, along with his claims

against the Western defendants, to the appropriate venue.

                                         DISPOSITION

                                    Preliminary Dismissals

       IT IS HEREBY ORDERED that, for the reasons states, Travis Baylor and Acting

Director Baldwin are dismissed without prejudice. The Clerk of Court is DIRECTED to

terminate them as a defendant in the Case Management/Electronic Case Filing (“CM/ECF”)

system.

                                    Severance and Transfer

       IT IS HEREBY ORDERED that Counts 1-4 directed against Lt. Sheffler, K. Smith, Lt.

Durell, Major Crary, and Tara Goins are SEVERED into a new case. In the new case, the Clerk

of Court is DIRECTED to file the following documents:

           x   The Complaint (Doc. 1);
           x   Motion for Leave to Proceed in forma pauperis (Doc. 3);
           x   Motion to Preserve Evidence (Doc. 5); and
           x   Motion to Preserve Evidence (Doc. 7).

       Once the newly severed action is opened, pursuant to 28 U.S.C. §§ 1391(b) and 1404(a)

and on the Court’s own motion, the Clerk of Court is ORDERED to transfer the action to the

United States District Court for the Central District of Illinois for such further proceedings as

that court may deem appropriate. 28 U.S.C. § 93(b).

       IT IS FURTHER ORDERED that the only claims remaining in this action are Counts

5 and 6 directed against Harry Allard and Daniel Lynn. The Clerk of Court is DIRECTED to

terminate Lt. Sheffler, K. Smith, Lt. Durell, Major Crary, and Tara Goins as defendants in this

action and the Motions to Preserve Evidence (Docs. 5 and 7).




                                                9
                                         Merits Review Counts 5-6

       IT IS HEREBY ORDRED that the Complaint (Counts 5 and 6) is DISMISSED without

prejudice against Harry Allard and Daniel Lynn for failure to state a claim for relief.

       IT IS FURTHER ORDERED that the request for preliminary injunction (Doc. 1, p. 11)

and the Motion for Temporary Restraining Order (Doc. 11) are DENIED without prejudice.

       Boyd is GRANTED leave to file a “First Amended Complaint” on or before January 24,

2020. Should Boyd fail to file a First Amended Complaint within the allotted time or consistent

with the instructions set forth in this Order, the entire case shall be dismissed with prejudice for

failure to comply with a court order and/or for failure to prosecute his claims. FED. R. CIV. P. 41(b);

Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga, 34 F.3d 466 (7th Cir.

1994); 28 U.S.C. § 1915(e)(2). The dismissal shall also count as one of Boyd’s three allotted

“strikes” under 28 U.S.C. § 1915(g).

       It is strongly recommended that Boyd use the civil rights complaint form designed for use

in this District. He should label the form, “First Amended Complaint,” and he should use the case

number for this action (No. 19-cv-01055-NJR). To enable Boyd to comply with this Order, the

Clerk is DIRECTED to mail Boyd a blank civil rights complaint form.

       An amended complaint generally supersedes and replaces the original complaint, rendering

the original complaint void. See Flannery v. Recording Indus. Ass’n of Am., 354 F.3d 632, 638 n.

1 (7th Cir. 2004). The First Amended Complaint must stand on its own without reference to any

previous pleading. Boyd must re-file any exhibits he wishes the Court to consider. The First

Amended Complaint is also subject to review pursuant to 28 U.S.C. § 1915A.

       Finally, Boyd is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not



                                                  10
independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this Order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: December 20, 2019

                                                     ____________________________
                                                     NANCY J. ROSENSTENGEL
                                                     Chief U.S. District Judge




                                                11
